Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections U.S.C. 35 § 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is rejected since in line 3-4 require that a first portion of the top side of the frame is coupled to the cleaning device. It is not clear how if the claim is limited to the self-cleaning squeegee system as the claim is presented in the preamble could also require the cleaning device, which appears to be a separate device than the cleaning squeegee system. Claims 2-15 are rejected for their dependency on claim 1.





Rejections U.S.C. 35 § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (4,198,724) to Fisher et al.
Regarding independent claim 1, Fisher et al. discloses a frame (20) configured to substantially cover a side of a cleaning device (23),
 the frame (20) having a top side (150) and a bottom side (152), wherein a first portion (end portion) of the top side (150) of the frame (20) is coupled to the cleaning device (23) (See Col. 7 lines 5-20);
a squeegee (30) configured to clean a surface, the squeegee (30) having a top side (top portion) coupled to the frame (20) and a bottom side configured to be in contact with a floor (See Col. 10 lines 20-35); and
a manifold (46) configured to receive and disperse a cleaning fluid, the manifold (46) having a first end (210) to receive the cleaning fluid and a second end to restrict flow of cleaning fluid (See Col. 12 lines 25-40 and 55-60).
Regarding claim 2, Fisher et al. discloses that the manifold (46) is a substantially L-shaped pipe (See FIG. 3) with a first segment (back portion near (213)) configured to receive the cleaning fluid and a second segment (holes) configured to disperse the cleaning fluid.

Regarding claim 9, Fisher et al. discloses that the cleaning fluid is selected from a list consisting of water, soap, mixture of water and soap, solvents and bleach.
Regarding claim 10, Fisher et al. discloses a cleaning fluid distribution system (236).
Regarding claim 14, Fisher et al. discloses include a vacuum system to suction air or fluid (See Col. 5 lines 25-35).
Claims Not Rejected in view of Prior Art of Record
3.	Dependent claims not rejected under prior art should not be deemed allowable absent the 35 § 112 since claim language could not be interpreted properly to determine patentability. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record to U.S. Patent (6,524,386) to Slager, Sr. discloses wiping system with a squeegee (46) and manifold spray tube (70), which is similar objectives to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723